Per Curiam.

The license produced by the defendant below, was valid. The act of a majority of the commissioners of excise, was sufficient, and it was so considered in the case of Palmer, qui tam. &c. v. Downey, decided in this cpurt, in October term, 1801. The supervisor may, in his "discretion, associate more than two justices with him, as *502commissioners of excise. The number is not limited by the act to three and no more. The consent of the supervisor is not indispen sable If a majority of the commissioners present sign the license, it is sufficient. The judgment below, must be reversed?
Judgment reversed.